Fullerton, J.,
(dissenting). — I agree with the majority opinion in so far as it decides that the act of 1901 is not before the court, but I do not think that the order directing the trial judge to issue the death warrant should be imperative. It was made to appear before that court, and consequently appears here, that the act of 1901 will be in force before any warrant that may be issued can be carried into execution by the sheriff. The trial court, therefore, when the application was made to it, should have continued the hearing until such time as the question of the power of the sheriff to carry into execution a death warrant could have been lawfully determined; and, this being the duty of the trial court, this court should deny the writ asked for, but should do so with leave on the part of the prosecuting attorney to renew the application when the act of 1901 goes into effect.